Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 12/28/2020 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claim 1 has been amended to include new limitations, i.e. that at least one of Y2 and Y3 is BR6 and the rest is NR7 or S. Furthermore, claim 13 has been amended to include new limitations, i.e. that at least one of Y2 and Y6 is BR6 and the rest is NR7 or S. Therefore, the amendment would require further consideration and/or search.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767